Citation Nr: 0521549	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to October 
1958, and from December 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

The veteran testified at a hearing before the undersigned at 
the RO in May 2005.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's service-connected left ear hearing loss is 
productive of no more than Level VII hearing loss in the left 
ear; the right ear is assigned a Level I hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.383, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic 
Code 6100) and 4.86 (2004); 69 Fed. Reg. 48,148-50 (August 9, 
2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a letter dated in October 2001, and in the 
statement of the case.  These documents in combination 
informed the veteran of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical and other evidence adequately 
identified by the appellant in support of his claim.  The 
veteran has been afforded relevant examination.

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected hearing loss of the left 
ear.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e). When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
subject to provisions of 38 C.F.R. § 3.383.  See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Id.

Prior to December 6, 2002, if service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85. 

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent and 
the hearing impairment in the other ear is considered a 
disability under § 3.385, the hearing impairment in the non 
service-connected ear will be considered in evaluating the 
service-connected disability.  69 Fed. Reg. 48148-50 (August 
9, 2004) [to be codified as amended at 38 C.F.R. § 3.383(a)].  
In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance. See v. Brown, 4 Vet. App. 384 (1993).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).

In this case, the veteran's most recent VA audiological 
evaluation, dated in February 2002, shows that during that 
audiometric examination, the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 Hertz were respectively, 
45, 55, 70, and 75 on the right; and 45, 65, 85, and 105 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 75 dB for the 
service-connected left ear, with a speech discrimination 
score of 72 percent.  Application of these scores to table VI 
results in a designation of VI for the left ear.  This, 
combined with the Roman Numeral designation of I for the 
veteran's nonservice-connected right ear, when applied to 
table VII, results in a noncompensable (zero percent) 
evaluation for hearing impairment for the left ear under 
Diagnostic Code 6100. 

The veteran underwent a private audiological examination in 
April 2005.  The report of that examination, however, does 
not show that controlled speech discrimination testing was 
conducted in accordance with the Maryland CNC.  

Nevertheless, during that audiometric examination, the pure 
tone hearing threshold levels at 1000, 2000, 3000, and 4000 
Hertz were respectively, 45, 60, 70, and 85 on the right; and 
50, 75, 85, and 100 on the left.  The results of that 
examination revealed an average puretone threshold hearing 
level of 78 dB for the left ear, with a speech discrimination 
score of 60 percent.  Application of these scores to table VI 
results in a designation of VII for the left ear.  This, 
combined with the Roman Numeral designation of I for the 
veteran's nonservice-connected right ear, when applied to 
table VII, results in a noncompensable (zero percent) 
evaluation for hearing impairment for the left ear under 
Diagnostic Code 6100. 

There are two other reports of private audiological 
examination, however, in these pure tone thresholds are 
identified graphically rather than numerically.  These are 
therefore unsuitable for rating purposes.  Read in the way 
most favorable to the veteran, they do not show the degree of 
hearing loss necessary for a compensable rating.

The Board has considered whether pursuant to either version 
of 38 C.F.R. § 3.383, hearing impairment in the non service-
connected right ear should be considered in evaluating the 
service-connected left ear hearing loss. 

However, neither version of the regulatory criteria is met.  
First, with respect to the criteria in effect prior to 
December 6, 2002 the veteran is not totally deaf in either 
ear.  The results of the February 2002 VA examination 
revealed an average puretone threshold hearing level of 61 dB 
for the right ear, with a speech discrimination score of 96 
percent.  Application of these scores to table VI results in 
a designation of II for the left ear.  The results of the 
April 2005 private examination revealed an average puretone 
threshold hearing level of 65 dB for the right ear, with a 
speech discrimination score of 72 percent.  Application of 
these scores to table VI results in a designation of V for 
the left ear.  The veteran is not shown to be totally deaf in 
the right ear.

With respect to the revised criteria, the service-connected 
left ear hearing loss is not shown to be compensable to a 
degree of 10 percent or more (assuming for this purpose that 
the right ear has a Level I acuity).  For a compensable 
rating for the left ear hearing loss under Table VII, the 
left ear hearing loss level must be at least at Level X.  See 
38 C.F.R. § 4.85, Table VII.  As neither of the versions' 
conditions are met, the hearing impairment in the non 
service-connected right ear is considered Level I pursuant to 
38 C.F.R. § 4.85.  38 C.F.R. § 3.383, 4.85.     

Thus, under the circumstances described above, an increased 
disability rating for left ear hearing loss is not warranted 
in this case. 

The Board notes that revisions in the rating schedule allow 
for application of Table VIA, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86 (2004).  The Board has also considered sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, none of the evidence reflects puretone thresholds of 
55 dB or more at all of the 1000, 2000, 3000, and 4000 Hertz 
frequencies.  Therefore,  consideration of Table VIA is not 
warranted in this instance.  Furthermore, consideration of 
section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz.

Based on the foregoing, applying the designations under the 
applicable tables, a zero percent evaluation remains 
warranted; and an evaluation in excess of that is not.

The veteran has argued that his service-connected left ear 
hearing loss disability is more severely disabling than the 
current noncompensable evaluation reflects.  The veteran's 
lay assertions of the severity of his hearing loss, however, 
are insufficient to establish entitlement to a higher 
evaluation for left ear hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for his service-
connected hearing loss of the left ear, and the claim is 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

A compensable rating for hearing loss of the left ear is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


